Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIM 2, line 1, “claim 0” is replaced with --claim 1-- as originally filed.
CLAIM 17, line 1, “claim 0” is replaced with --claim 1-- as originally filed.
CLAIM 22, line 2, “claim 0” is replaced with --claim 1-- as originally filed.


Reasons for Allowance
CLAIMS 1-2, 4-6, 8-14, 16-17 and 22-28 are ALLOWED.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a device having a container, plurality of barriers, a chemical compound or biological material in the container in combination with a cathode electrode on an external surface of the device, thereby being in contact with the human body upon implantation of the device, wherein the cathode electrode is electrically connected to the second barrier through a control circuit. Cima (EP 1688132) fails to disclose a cathode electrode on an external surface of the device, thereby being in contact with the human body upon implantation of the device, wherein the cathode electrode is electrically connected to the second barrier through a control circuit. Santini (US 7410616) discloses the prior art invention substantially but fails to cure the deficiencies of Cima. Sheppard (US 2008/0302659) fails to 
The prior art fails to teach or reasonably suggest either alone or in combination a device having a container, plurality of barriers, a chemical compound or biological material in the container in combination with the plurality of barriers comprises a third barrier placed between the second barrier and the chemical compound or biological material, wherein the third barrier is not reactive to the chemical compound or biological material and is configured to mechanically break upon dissolution of the second barrier. While Cima discloses that multiple barriers may be used, Cima does not explicitly state the location of the third barrier nor that the third barrier unseals upon dissolution of the second barrier. Cima (EP 1688132) fails to disclose wherein the plurality of barriers comprises a third barrier placed between the second barrier and the chemical compound or biological material, wherein the third barrier is not reactive to the chemical compound or biological material and is configured to mechanically break upon dissolution of the second barrier. Santini (US 7410616) discloses the prior art invention substantially but fails to cure the deficiencies of Cima. Sheppard (US 2008/0302659) fails to cure the remedies of Santini and Cima. The cited prior art fails to teach or suggest a third barrier placed between the second barrier and the chemical compound or biological material, wherein the third barrier is not reactive to the chemical compound or biological material and is configured to mechanically break upon dissolution of the second barrier. Further, it would not be obvious to one of ordinary skill in the art to modify the device of Cima to include a third barrier in the 
The prior art fails to teach or reasonably suggest either alone or in combination a device having a container, plurality of barriers, a chemical compound or biological material in the container in combination with a cathode electrode on an external surface of the device, thereby being in contact with the human body upon implantation of the device, wherein the cathode electrode is electrically connected to the second barrier through a control circuit, and the plurality of barriers comprises a third barrier placed between the second barrier and the chemical compound or biological material, wherein the third barrier is not reactive to the chemical compound or biological material and is configured to mechanically break upon dissolution of the second barrier. While Cima discloses that multiple barriers may be used, Cima does not explicitly state the location of the third barrier nor that the third barrier unseals upon dissolution of the second barrier. Cima (EP 1688132) fails to disclose a cathode electrode on an external surface of the device, thereby being in contact with the human body upon implantation of the device, wherein the cathode electrode is electrically connected to the second barrier through a control circuit and the plurality of barriers comprises a third barrier placed between the second barrier and the chemical compound or biological material, wherein the third barrier is not reactive to the chemical compound or biological material and is configured to mechanically break upon dissolution of the second barrier. Santini (US 7410616) discloses the prior art invention substantially but fails to cure the deficiencies of Cima. Sheppard (US 2008/0302659) fails to cure the remedies of Santini and Cima. The cited prior art fails to teach or suggest a cathode electrode on an external surface of the device, thereby being in contact with the human body upon implantation of the device, wherein the cathode electrode is electrically connected to the second barrier through a control circuit. Further, it would not be obvious to one of ordinary skill in the art to modify the device of Cima to include a cathode electrode without motivation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781